Opinion issued January 22, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-01022-CV
                            ———————————
    IN RE DAN WHEELER WRECKER SERVICE, INC. AND GREGORY
                      HEMBREE, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION1

      In this original proceeding, Relators Dan Wheeler Wrecker Service, Inc. and

Gregory Hembree seek mandamus relief from the trial court’s failure to grant

Relators’ Motion for Leave to Designate Sammy Wood as a Responsible Third

Party. The petition for writ of mandamus is DENIED.

1
       The underlying case is Charles E. Watkins v. Dan Wheeler Wrecker Service, Inc.,
et al, Cause No. 28384, in the 344th Judicial District Court of Chambers County, the
Honorable Randy McDonald, presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.




                                        2